

116 HRES 496 IH: Affirming that all Americans have the right to participate in boycotts in pursuit of civil and human rights at home and abroad, as protected by the First Amendment to the Constitution.
U.S. House of Representatives
2019-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 496IN THE HOUSE OF REPRESENTATIVESJuly 16, 2019Ms. Omar (for herself, Ms. Tlaib, and Mr. Lewis) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONAffirming that all Americans have the right to participate in boycotts in pursuit of civil and
			 human rights at home and abroad, as protected by the First Amendment to
			 the Constitution.
	
 Whereas boycotts have been effectively used in the United States by advocates for equal rights since the Boston Tea Party and include boycotts led by civil rights activists during the 1950s and 1960s in order to advocate for racial equality, such as the Montgomery bus boycott, and promote workers’ rights, such as the United Farm Workers-led boycott of table grapes;
 Whereas Americans of conscience have a proud history of participating in boycotts to advocate for human rights abroad, including—
 (1)attempting to slow Japanese aggression in the Pacific by boycotting Imperial Japan in 1937 and 1938;
 (2)boycotting Nazi Germany from March 1933 to October 1941 in response to the dehumanization of the Jewish people in the lead-up to the Holocaust;
 (3)the United States Olympic Committee boycotting the 1980 summer Olympics in Moscow in protest of the Soviet invasion of Afghanistan in the preceding year; and
 (4)leading the campaign in the 1980s to boycott South African goods in opposition to apartheid in that country;
 Whereas the Supreme Court, in the 1966 case Rosenblatt v. Baer, held that the First Amendment to the Constitution ensures that [c]riticism of government is at the very center of the constitutionally protected area of free discussion;
 Whereas the Supreme Court held in the 1982 case NAACP v. Claiborne Hardware that [t]he right of the States to regulate economic activity could not justify a complete prohibition against a nonviolent, politically motivated boycott … .;
 Whereas the Supreme Court has recognized various activities as expressive conduct warranting constitutional protection, such as flag burning, wearing black armbands, silent sit-ins, and creating and designing custom wedding cakes; and
 Whereas despite this tradition, governments and nongovernmental organizations alike have sought to criminalize, stigmatize, and delegitimize the use of boycotts in an attempt to stifle constitutionally protected political expression: Now, therefore, be it
	
 That the House of Representatives— (1)affirms that all Americans have the right to participate in boycotts in pursuit of civil and human rights at home and abroad, as protected by the First Amendment to the Constitution;
 (2)opposes unconstitutional legislative efforts to limit the use of boycotts to further civil rights at home and abroad; and
 (3)urges Congress, States, and civil rights leaders from all communities to endeavor to preserve the freedom of advocacy for all by opposing antiboycott resolutions and legislation.
			